
	

113 HR 1219 IH: Gulf Fisheries Fairness Act
U.S. House of Representatives
2013-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1219
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2013
			Mr. Bonner introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and
		  Management Act to provide that each of the States of Texas, Louisiana,
		  Mississippi, Alabama, and Florida have exclusive fishery management authority
		  over reef fish in the Gulf of Mexico in waters that, on average, are 20 fathoms
		  or less in depth, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Fisheries Fairness
			 Act.
		2.State exclusive
			 fishery management authority over reef fish in the Gulf of Mexico
			(a)In
			 generalThe Magnuson-Stevens
			 Fishery Conservation and Management Act is amended—
				(1)in section 101 (16
			 U.S.C. 1811)—
					(A)in subsection (a),
			 by inserting and subsection (c) of this section after
			 section 102; and
					(B)by adding at the
			 end the following:
						
							(c)State exclusive
				fishery management authority over reef fish in the Gulf of Mexico
								(1)In
				generalEach of the States of Texas, Louisiana, Mississippi,
				Alabama, and Florida shall have exclusive fishery management authority over all
				Gulf reef fish in all waters that are—
									(A)within the
				exclusive economic zone in the Gulf of Mexico;
									(B)not further from
				shore than the line described under paragraph (2); and
									(C)between the
				projected lines determined for that State under section 4(a)(2)(A) of the Outer
				Continental Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)).
									(2)Description of
				line
									(A)In
				generalThe Secretary shall publish a description of, and map
				showing, a continuous line in waters of the exclusive economic zone in the Gulf
				of Mexico along the coasts of the States referred to in paragraph (1), that is
				comprised of points that are, on average, 20 fathoms in depth.
									(B)Minimum
				distanceNo point on such
				line shall be less than 9 nautical miles from the baseline from which the
				territorial sea of the United States is measured.
									(3)Prohibition on
				limiting authority to fish under Federal lawThe Secretary may
				not suspend, revoke, terminate, or otherwise limit the authority of any person
				under Federal law to engage in fishing, based on fishing by the person for Gulf
				reef fish in waters that are subject to the exclusive fishery management
				authority of a State under this subsection.
								(4)Gulf reef fish
				definedIn this subsection
				the term Gulf reef fish means all fish listed in table 3 of
				appendix A to part 622 of title 50, Code of Federal Regulations (as in effect
				on the date of enactment of this
				subsection).
								;
				and
					(2)in section
			 302(a)(1)(E) (16 U.S.C. 1852(a)(1)(E)), by inserting of this subsection
			 and section 101(c) after paragraph (3).
				(b)DeadlineThe Secretary of Commerce shall publish the
			 20-fathom line description and map required under the amendment made by
			 subsection (a)(1) by not later than 30 days after the date of the enactment of
			 this Act.
			(c)Termination of
			 application of more restrictive Federal regulationsSections
			 622.4(a)(1)(iv) and 622.4(a)(2)(v) of title 50, Code of Federal Regulations, as
			 in effect on the date of enactment of this Act, and any substantially similar
			 regulation, shall not apply with respect to waters described in section
			 101(c)(1) of the Magnuson-Stevens Fishery Conservation and Management Act, as
			 amended by this section.
			
